Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 recites “a robot configured to form the tool”, however claim 4 (which claim 5 dependents on) recites “a robot configured to create the tool”. Form and create are synonyms and thus claim 5 should be changed to “a robot configured to create the tool”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 recites, “a means for separating the material from the formation surface to create the sheet structure.” which includes the generic placeholder of “means” followed by the functional limitation “for separating the material from the formation surface to create the sheet structure.” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to “a means” is not disclosed in the applicant’s specifications. 

Claim 7 recites, “releasing agent configured to be applied between the material and the formation surface to separate the material from the formation surface” which includes the generic placeholder of “releasing agent” followed by the functional limitation “configured to be applied between the material and the formation surface to separate the material from the formation surface” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the releasing agent is disclosed in the applicant’s specifications as a including Boron Nitride [0063].

Claim 7 recites, “means for separating the material from the formation surface includes at least one of a mechanical tool usable to pry the material from the formation surface” which includes the generic placeholder of “means for separating the material from the formation surface” followed by the functional limitation “to pry the material from the formation surface” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the means for separating the material from the formation surface is not disclosed in the applicant’s specifications and furthermore claim 7 states at least one mechanical tool however this also does not provide a corresponding structure as mechanical tool is too broad.


Claim 7 recites, “an acid or other chemically reactive material configured to be applied to at least one of the material or the formation surface to etch the material from the formation surface” which includes the generic placeholder of “other chemically reactive material” followed by the functional limitation “configured to be applied to at least one of the material or the formation surface to etch the material from the formation surface” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the “other chemically reactive material” isn’t disclosed in the applicant’s specifications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a means for separating the material from the formation surface to create the sheet structure.”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The generic placeholder “a means” does not have a corresponding structure in the applicant’s specification; Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a releasing agent configured to be applied to at least one of the material or the formation surface to etch the material from the formation surface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The generic placeholder “other chemically reactive material” does not have a corresponding structure in the applicant’s specification; Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “means for separating the material from the formation surface includes at least one of a mechanical tool usable to pry the material from the formation surface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The generic placeholder “other chemically reactive material” does not have a corresponding structure in the applicant’s specification; Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “…a velocity sufficiently great…”. The term “sufficiently great” in claim 1 is a relative term which renders the claim indefinite. The term “sufficiently great” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the term “sufficiently great” relative because a person of ordinary skill in the art would need to know that said velocity is sufficiently great in comparison to another velocity.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “sufficient temperature” in claim 7 is a relative term which renders the claim indefinite. The term “sufficient temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, a person of ordinary skill in the art would need to compare said sufficient temperature to another temperature to differentiate between a sufficient and non-sufficient temperature; Thus the term “sufficient temperature” is relative and fails to particularly point out the claimed subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giloh et al. (US 20060113714 A1, hereinafter “Giloh”) in view of Ko et al. (US 20090120539 A1, hereinafter “Ko”).

Regarding claim 1, Giloh explicitly discloses a system (Apparatus depicted in Fig. 5) for forming a sheet structure (Product 28; Fig. 5), comprising: a tool (Former 100; Fig. 5) having a formation surface (the surface of the former 100; Fig. 5) corresponding to a desired shape of the sheet structure ( The former is a mold for a product that makes any desired shape or size for [0032, 0082]); a cold-spray gun (spray gun 27; Fig. 1) configured to output a gas (The sprayer 27 is air assisted, and can spray a liquid product material or loose fibers [0062]) including particles (product material or loose fibers [0062]) of a material (sprayed material; Fig. 5) towards the formation surface at a velocity sufficiently great to cause the particles of the material to bond together (Fig 5 depicts the spray gun spaying a material onto the former 100 such that it bonds to said material); and a means (The former comprises of a perforation 33 which can be used with an air tube 107 to remove the product ;Fig. 7 [0050]) for separating the material from the formation surface to create the sheet structure.
Giloh does not explicitly disclose the spray gun 27 to be a cold-spray gun and thus Giloh does not read on the limitation of claim 1 wherein a system comprises of a cold spray gun.
In an analogous art Ko explicitly discloses an invention that relates to a method of preparing metal matrix compositions or ceramics by using a cold spray method which improves mechanical properties such as fatigue characteristics, wear resistance, and hardness of coating layers  [0043-0044]. Said cold spray method uses a cold spray apparatus (100) depicted in Fig. 1 which comprises of a gas compressor 110, gas heater 120, powder feeder 130 and a nozzle 140 [0045-0046].
A person of ordinary skill in the art (hereinafter “POSITA”) at the time of the invention would have found it obvious to modify Giloh in view of Ko such that the cold spray apparatus 100 replaces the spray gun 27 to improve mechanical properties such as fatigue characteristics, wear resistance, and hardness of coating layers. 

Regarding claim 2 Giloh in view of Ko discloses all of the limitations of claim 1, however does not disclose the thickness of the sheet structure.
In an analogous art Ko teaches cold spraying  metal powder onto a substrate and separating the coating layer from the substrate to form a bulk; The coating layer (and thus the bulk) has a thickness range of 10 microns to 1mm, wherein said thickness range is thick enough to be wear resistant, and thin enough to avoid peel or heat stress [0084].
A POSITA at the time of the invention would have found it obvious to modify Giloh in view of Ko in further view of Ko, such that the thickness of the product 28 (analogous to the sheet structure), has a thickness range of 10 microns to 1 mm which overlaps with the claimed thickness, thus establishing a prima facie case of obviousness (See MPEP 2114.05). A POSITA would be motivated to do so as said thickness range is thick enough to be wear resistant, and thin enough to avoid peel or heat stress.
Therefore, in addressing claim 2, Giloh in view of Ko explicitly discloses the system (Giloh Fig. 5, apparatus as depicted) of claim 1, wherein the sheet structure (Product 28; Giloh Fig. 5) has a thickness between 5 thousandths of an inch (0.127 millimeters) and 1 inch (25.4 millimeters).


Regarding claim 7, Giloh in view of Ko explicitly discloses the system (Apparatus depicted in Giloh Fig. 5) of claim 1, wherein the means for separating the material (sprayed material; Giloh Fig. 5) from the formation surface (the surface of the former 100; Giloh Fig. 5) includes at least one of a mechanical tool means (The former comprises of a perforation 33 which can be used with an air tube 107 to remove the product ; Giloh Fig. 7 [0050])  usable to pry the material from the formation surface (Former 100; Giloh Fig. 5), a releasing agent configured to be applied between the material and the formation surface to separate the material from the formation surface, a heater configured to heat the formation surface to a sufficient temperature to separate the material from the formation surface, or an acid or other chemically reactive material configured to be applied to at least one of the material or the formation surface to etch the material from the formation surface.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Giloh et al. (US 20060113714 A1, hereinafter “Giloh”) in view of Ko et al. (US 20090120539 A1, hereinafter “Ko”) as applied to claim 1, and in further view of Hofacker et al. (US 20180056395 A1, hereinafter “Hofacker”).
	Regarding claims 3-5 Giloh in view of Ko discloses all of the limitations of claim 1, however does not disclose the limitations of claim:
Wherein is computer is configured to generate a model of the tool;
Wherein a robot is configured to create the tool based on the model;
Wherein the system comprises of an additive manufacturing machine, and said robot is configured to form the tool using additive said additive manufacturing machine.
In an analogous art, Hofacker explicitly discloses a building mold (analogous to the tool) created on a build platform which comprises of a device that uses a generative process incorporating layer by layer production (i.e. additive manufacturing); Said layer generative process is based on data, in the form of a CAD (Computer-aided design) dataset which reproduces the three-dimensional structure of the mold [0022, 0028]. Said device uses selective laser melting for the generative process and in another embodiment is device 37, which is depicted in Fig. 4 [0028, 0042].
A POSITA at the time of the invention would have found it obvious to modify Giloh in view of Ko in further view of Hofacker, such that the apparatus depicted in Fig. 5 (analogous to the system) comprises of a CAD model of Former 100 (analogous to the tool), said build platform (analogous to the additive manufacturing machine), and said device 37 configured to use said generative process to create the Former 100 in said build platform. Said POSITA would be motivated to do so in order to create the former 100.
Therefore, in addressing claim 3, Giloh in view of Ko and Hofacker explicitly discloses the system (Giloh Fig. 5, apparatus as depicted) of claim 1, further comprising a computer configured to generate a model (CAD model of the former 100) of the tool (former 100; Fig. 5).
Therefore, in addressing claim 4, Giloh in view of Ko and Hofacker explicitly discloses the system (Giloh Fig. 5, apparatus as depicted) of claim 3, further comprising a robot (device 37) configured to create the tool (former 100; Fig. 5) based on the model (CAD model of the former 100) of the tool.
Therefore, in addressing claim 5, Giloh in view of Ko and Hofacker explicitly discloses the system (Giloh Fig. 5, apparatus as depicted) of claim 4, further comprising an additive manufacturing machine (build platform), wherein the robot (device 37) is configured to form the tool (former 100; Fig. 5) using the additive manufacturing machine.


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giloh et al. (US 20060113714 A1, hereinafter “Giloh”) in view of Ko et al. (US 20090120539 A1, hereinafter “Ko”) as applied to claim 1, and in further view of Subramanian et al. (US 20040202886 A1, hereinafter “Subramanian”).
Regarding claim 6 Giloh in view of Ko discloses all of the limitations of claim 1, however does not disclose the limitations of claim 6 wherein the system further comprises an electroplating machine configured to form an interface coating on the formation surface via electroplating.
In an analogous art Subramanian explicitly discloses a coated substrate for use in gas turbine engines where a substrate has a bond coat deposited, with a barrier coating deposited on top of the bond coat (claim 22, abstract, figure 2), Subramanian noting that the coatings may be deposited with known methods such as cold spray or electroplating ([0021]).
A POSITA at the time of the invention would have found it obvious to modify Giloh in view of Ko in further view of Subramanian, such that a bond coat (i.e. interface coating) is deposited on the surface on the former 100 (analogous to the tool), as the use of the bond coat improves adherence of the sprayed material (analogous to the material) and thus improving surface finish. Said POSITA would have further found it prima facie obvious to deposit the interface coating with an electroplating machine as Subramanian teaches that electroplating is a known technique for depositing coatings on substrates for gas turbine engine parts and thus the use of known techniques to improve similar products in the same way is a prima facie case of obviousness to the skilled artisan (See MPEP 2143).
Therefore, in addressing claim 6, Giloh in view of Ko and Subramanian explicitly discloses the system (Giloh Fig. 5, apparatus as depicted) of claim 1, further comprising an electroplating machine (electroplating machine) configured to form an interface coating (bond coating) on the formation surface via electroplating, such that the particles (product material or loose fibers [Giloh 0062]) of the material (sprayed material; Giloh Fig. 5) contact the interface coating on the formation surface (the surface of the former 100; Giloh Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754